Citation Nr: 1634126	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran on active duty in the United States Army from September 1968 to November 1969.

This matter come before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran's claim of service connection for hearing loss. 

The Veteran testified at a Board videoconference hearing before the undersigned Veteran's Law Judge (VLJ) on February 3, 2015, at the RO.  A transcript of the hearing has been associated with the Veteran's e-file. 

The claim was remanded in an April 2015 decision by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his hearing loss is a result of military service.  In April 2015, the Board remanded the case to obtain a VA medical opinion concerning whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in or is related to active service.  In a well-reasoned opinion, a VA audiologist in September 2015 determined that the bilateral hearing loss did not have its onset during military service.  However, in reviewing the record the Veteran entered service with bilateral hearing loss.  The audiologist failed to comment on whether there was aggravation (versus onset) of the pre-existing disability which is critical in the final determination. 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) 

But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

According to the holding in Hensley, however, it is not necessary the Veteran have had this degree of hearing loss while in service, or even within the one-year presumptive grace period following his discharge from service for the initial manifestation of sensorineural hearing loss, in particular, to the minimally required degree of at least 10-percent disabling as an organic disease of the nervous system to warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Instead, he need only now have this degree of hearing loss, or at least at some point since the filing of his claim, and have evidence linking this present-day hearing loss to his military service, such as to exposure to excessively loud noise while in service, as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The audiogram from the September 1968 enlistment examination revealed pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hertz of 25, 10, 5, and 10 decibels, respectively and in the left ear 25, 20, 25, and 15, respectively.  When subsequently examined in November 1969 prior to his separation from service, an audiogram revealed pure tone thresholds in the right ear of 15, 15, 10, and 20 decibels, respectively and in the left ear 5, 5, 15, 15, respectively.  

According to Hensley then, when entering service there was evidence of hearing loss at 500 Hertz in the right ear and at 500 and 2000 Hertz in the left ear.  

If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disability, only instead a claim for service-connected aggravation of the disability.  So additional medical comment is needed concerning whether his military service chronically, meaning permanently, aggravated this pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the e-file to the examiner who performed the September 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  If the examiner cannot offer the requested opinion without examining the Veteran, he should be scheduled for an appropriate VA examination. 

The examiner is asked to express an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's pre-existing hearing loss increased at all during or because of his military service.  If it did increase, is there clear and unmistakable (undebatable) evidence that it was due to the natural progression of the disease, as opposed to military service?

The individual designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file, to include this Remand, for relevant medical and other history.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




